JON 0. NEWMAN, Chief Judge,
dissenting:
The issue presented by this appeal is whether Amtrak, formally known as the National Railroad Passenger Corporation, is subject to the First Amendment when it acts to deny advertising space on the basis of political content. Because I believe the First Amendment limits Amtrak in making such decisions, I respectfully dissent.
The Court does not dispute the detailed findings of the District Court as to the extent of the Government’s role in the structure and financing of Amtrak, including the undeniable fact that six members of the nine-member Amtrak board are appointed by the President of the United States, two others by the Government as owner of Amtrak’s preferred stock, and the ninth member by the other board members. Instead, the Court relies on prior cases that have ruled Amtrak and Conrail not to be governmental actors when they discharge or fail to rehire workers, see, e.g., Andrews v. Consolidated Rail Corp., 831 F.2d 678, 682-83 (7th Cir.1987); Anderson v. National R.R. Passenger Corp. (Amtrak), 754 F.2d 202, 204-05 (7th Cir.1984), even where First Amendment rights are peripherally involved, see, e.g., Myron v. Consolidated Rail Corp., 752 F.2d 50, 54-56 (2d Cir.1985).
However, it has long been the law in this Circuit, and the Supreme Court has given no contrary indication, that the state action determination is dependent in part on the nature of the constitutional right alleged to have been impaired. See Weise v. Syracuse University, 522 F.2d 397, 404 (2d Cir.1975); Wahba v. New York University, 492 F.2d 96, 100 (2d Cir.), cert. denied, 419 U.S. 874, 95 S.Ct. 135, 42 L.Ed.2d 113 (1974). In the District Court, Amtrak conceded that, if it restricted service to passengers on the basis of race, religion, or national origin, it would be deemed a governmental actor in that respect. See Lebron v. National R.R. Passenger Corp. (Amtrak), 811 F.Supp. 993, 999 (S.D.N.Y.1993).
In view of the extensive involvement of the Government in the structure and financing of Amtrak, I agree with then-District Judge Leval that Amtrak is a governmental actor, subject to First Amendment limitations, when it undertakes to regulate the political content of advertisements on its billboards. Our ruling in Myron is not a precedent for forgoing all First Amendment scrutiny with respect to Amtrak. We there ruled that Conrail was not subject to First Amendment limitations for discharging an employee for disloyalty. Though the employee, an attorney, had sought to reenforce his employment claim with an allegation that his First Amendment right to represent fellow employees in litigation was being impaired by his discharge, we made it clear that what we were placing beyond constitutional scrutiny were Conrail’s “personnel decisions.” Myron, 752 F.2d at 55-56. At most an indirect First Amendment issue was implicated. By contrast, in the pending case Amtrak purports to have complete insulation from a core First Amendment claim — that it determines the use of its resources, in this case, the availability of its advertising spaces, on the basis of political views.
In permitting this frontal First Amendment challenge to be governed by the oblique First Amendment ruling in Myron, the Court dismisses rather brusquely the District Court’s forcefully articulated concerns as to the consequences of First Amendment exemption for Amtrak in its advertising decisions. Judge Leval pointed out that, without First Amendment limitation, Amtrak would be free to sponsor advertisements on its billboards taking sides with respect to political contests, or promoting or denigrating particular religions, or advocating its view on contentious public issues like abortion. See Le*394bron, 811 F.Supp. at 1000. The Court makes no response with respect to the prospect of Amtrak’s using its advertising resources on matters of religion or public issues, and rejects the concern about politics by pointing out that “donation”, of advertising, space would run afoul of existing statutes. No mention is made of the District Court’s valid concern about Amtrak’s opportunity to sell advertising space only to candidates it favors.
In any event, the existence of a limited statutory bar to one aspect of the serious concerns raised by the District Court is no answer to Lebron’s constitutional claim. The fact that a corporation like Amtrak, organized by authority of an act of Congress, would be criminally liable if its donation of advertising space were deemed to be a political contribution, see 2 U.S.C. §§ 441b, 437g(d) (1988), provides no remedy for a civil plaintiff like Lebrón who claims a First Amendment violation because his offer to purchase advertising space has been rejected, allegedly without required limitations on Amtrak’s discretion, because of the ad’s political content.
Though I disagree with the majority’s ruling requiring the outright dismissal of Le-bron’s suit, I would not uphold the District Court’s injunction requiring Amtrak to display Lebron’s ad. Amtrak’s advertising policy may well run afoul of First Amendment limitations, as the District Court ruled, notably because the current “vague policy provides Amtrak officials with precisely the kind of unfettered discretion to control speech that the Supreme Court has held to contravene the First Amendment,” Lebron, 811 F.Supp. at 1003. But the policy, despite its vagueness, is claimed to prohibit political messages. This is not a case where an official, subject to First Amendment restraint, has used unfettered discretion to deny permission to use a traditional public forum like city streets for a parade. See Shuttlesworth v. Birmingham, 394 U.S. 147, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969). Amtrak’s billboard space in -Pennsylvania Station, even if used in the past for ads of a public service nature, has not become a forum for ads of such pointed political content as Lebron’s attack on the makers of Coors beer for promoting “The Far Right’s political agenda.” Lebron, 811 F.Supp. at 995. On the present record, it is not an appropriate use of a federal court’s equity power to force Amtrak to venture so extensively into the political arena. If the denial of advertising space under Amtrak’s existing policies encounters First Amendment objections, damage remedies and declaratory relief will have to suffice.
For these reasons, I dissent from the judgment ordering the complaint dismissed.